In an action to recover moneys due on loans, defendant appeals from a judgment of the Supreme Court, Westchester County, entered November 16, *8011976, after a nonjury trial, which is in favor of plaintiff and against defendant. Judgment reversed, on the facts, and new trial granted, with costs to abide the event. While we find that the proof was sufficient to establish that there was a loan or loans, the proof was insufficient to establish the amount thereof. Under the circumstances, there should be a new trial. Latham, J. P., Shapiro, Hawkins and Suozzi, JJ., concur.